Citation Nr: 1003480	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1992 to November 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, a Travel Board hearing was held  before the 
undersigned; a transcript of this hearing is of record.    


FINDING OF FACT

The evidence reasonably establishes that the Veteran has 
thoracolumbar disc disease (with T-12 compression fracture 
residuals) that was incurred in service. 


CONCLUSION OF LAW

Service connection for thoracolumbar disc disease (with T-12 
compression fracture residuals) is warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the benefit sought 
is being granted, there is no reason to belabor the impact of 
the VCAA on this matter; any notice defect or duty to assist 
failure is harmless.  


B. Factual Background

A July 1993 service treatment record (STR) shows that the 
Veteran complained of back pain; possible back strain was 
noted. 

A December 1993 STR shows that the Veteran complained of back 
pain for one month.  It was noted that he may have pulled a 
muscle.  A December 3, 1993 sick slip shows that the Veteran 
injured his back during physical training.  A December 21, 
1993 sick slip shows he had back pain and was to refrain from 
physical training.    

A February 1994 STR shows that the Veteran complained of low 
back pain (recurrent from a few months back) for two days.  A 
February 1994 STR shows he had lower back pain; was put on 
physical profile, and was to refrain from marching, jumping, 
and sit-ups.  In a February 1994 medical consultation it was 
recommended that the Veteran attend a "PT Back Class" due 
to recurrent low back pain. 

A May 1994 STR shows that the Veteran complained of low back 
pain that was greater on the left than the right.  Flexoril 
was prescribed.  A May 1994 physical profile shows that due 
to low back pain the Veteran was to avoid sit-ups, but could 
do push-ups at his own pace.

The Veteran's August 1994 separation examination report notes 
that he was treated for low back pain during service. 

A December 2003 private treatment record shows that the 
Veteran received therapy for a T12 compression fracture. 

On August 2005 VA examination the Veteran complained of 
intermittent middle and low back pain with stiffness and 
occasional radiating leg pain; his pain had an intensity of 4 
out of 10.  The pain was treated with Voltaren with no side 
effects.  Regarding the low back pain, the examiner noted 
that documentation in the Veteran's STRs supported the 
opinion that "it is at least as likely as not related to the 
Veteran's military service."  A March 2006 Addendum to the 
August 2005 VA examination states, "After review of the 
Veteran's [l]umbar and thoracic spine films, the correct 
diagnosis of his service connected spine condition is as 
follows: (1) Degenerative disc disease of T11 to L1 (2) Mild 
anterior compression fracture of T12." 

A January 2006 VA outpatient treatment record notes that the 
Veteran complained of back pain that started while in 
military service and was treated with pain medication.  It 
was noted that the Veteran had back pain since 1993 and that 
he had experienced a pop in his back which was treated with 
Motrin and muscle relaxant. 

On February 2006 VA examination, the Veteran reported low to 
mid-back pain that was usually localized to the low back but 
occasionally radiated up the neck.  He reported flare-ups 
occurring once or twice a month when he had to be off his 
feet for two or three days.  He reported that his back pain 
began in 1993 when he twisted his back during physical 
training.  The diagnosis was low back pain.  A March 2006 
addendum to the February 2006 VA examination states that "to 
clarify low back pain [the Veteran is] noted to have low back 
condition related to degenerative disc disease of T11 to L1 
and mild anterior compression fracture of T12."

A January 2009 private medical assessment details the 
Veteran's work limitations due to low back pain. 

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The record shows a diagnosis of a low back disability, 
thoracolumbar disc disease with residuals of compression 
fracture of T12.  The Veteran's STRs show he sustained back 
injuries and had recurrent complaints of back pain during 
service.  Hence, what is needed for him to establish service 
connection for back disability is competent (medical) 
evidence of a nexus between his current back disability and 
the complaints/injuries in service.  An August 2005 VA 
examiner opined that the Veteran's current back disability 
was at least as likely as not related to his service.  As the 
examiner is a medical professional, he is competent to offer 
such opinion; it is probative evidence in this matter.  As 
there is no competent (medical) evidence to the contrary, it 
is persuasive.  Service connection for thoracolumbar disc 
disease with residuals of T-12 compression fracture is 
warranted.   


ORDER

Service connection for thoracolumbar disc disease (with T-12 
compression fracture residuals) is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


